NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5570-16T3

TAMI CORRELLO,

          Plaintiff-Respondent,

v.

DOUGLAS CORRELLO,

     Defendant-Appellant.
_____________________________

                    Argued November 5, 2018 – Decided November 20, 2018

                    Before Judges Haas and Mitterhoff.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Mercer County,
                    Docket No. FM-11-0393-03.

                    Douglas G. Corrello, appellant, argued the cause pro se.

                    Respondent has not filed a brief.

PER CURIAM

          This post-judgment matrimonial matter returns to us after remand

proceedings directed by our previous opinion. See Corrello v. Corrello, No. A-
0292-12 (App. Div. Dec. 29, 2016). As we directed, the trial judge recalculated

defendant's alimony and child support obligations, determined the appropriate

credits due plaintiff as a result of those adjustments, and granted plaintiff's

motion for counsel fees and costs. The judge explained the basis for his rulings

in a comprehensive forty-eight-page oral opinion containing his detailed

findings of fact and conclusions of law.

      Defendant appeals from the July 14, 2017 and August 8, 2017 orders

memorializing the judge's decision, and raises the following contentions:

            I.     THE    TRIAL   COURT    IMPROPERLY
                   INCLUDED DEFENDANT'S PREVIOUSLY
                   EQUITABLY DISTRIBUTED PENSION, AND
                   DISABILITY PORTION OF PENSION, WHEN
                   EVALUATING THE CURRENT ALIMONY
                   AWARD.

            II.    THE TRIAL COURT ERRED WHEN IT DID
                   NOT CONSIDER THE PARTIES['] CURRENT
                   FINANCIAL SITUATION AS REQUIRED BY
                   N.J.S.A. 2A:34-23(a) AND (b).

            III.   THE TRIAL COURT ERRED WHEN IT DID
                   NOT REQUIRE PLAINTIFF TO DISCLOSE
                   THE TERMS AND AMOUNT OF HER
                   INHERITANCE. THE TRIAL COURT WAS
                   NOT ABLE TO PERFORM A PROPER
                   ALIMONY ANALYSIS DUE TO PLAINTIFF'S
                   WITHHOLDING     OF      SIGNIFICANT
                   INHERITANCE, ASSETS AND TRUST
                   FUNDS AVAILABLE TO HER.


                                                                        A-5570-16T3
                                       2
IV.   THE TRIAL COURT ERRED IN IMPUTING
      "INTEREST INCOME" TO DEFENDANT.

V.    THE   TRIAL   COURT    ERRED    IN
      RETROACTIVELY      RECALCULATING
      CHILD SUPPORT FOR RELIEF NOT
      PREVIOUSLY REQUESTED OR NOTICED.

VI.   THE TRIAL COURT ERRED IN ITS AWARD
      OF ATTORNEY FEES AND SHOULD BE
      REVERSED.

      A.   THE TRIAL COURT ORDER FOR
           APPENDIX FEE'S [SIC] SHOULD BE
           REVERSED.

      B.   THE TRIAL COURT ORDER FOR
           PLAINTIFF'S FEES FOR THE 2012
           CROSS[-]MOTION    SHOULD  BE
           REVERSED.

      C.   THE TRIAL COURT DECISION FOR
           THE AWARD OF ATTORNEY FEES
           FOR THE PLENARY HEARING, THE
           APPEAL, AND THE REMAND, ARE
           CONTRARY TO [N.J.S.A.] 2A:34-23,
           NOT SUPPORTED BY THE RECORD,
           AND SHOULD BE REVERSED.

VII. THE TRIAL COURT FAILED TO GIVE
     WEIGHT TO PLAINTIFF'S SUBMISSION
     WHICH INCLUDED INFORMATION IN
     REGARD TO PLAINTIFF'S SUBSEQUENT
     MARRIAGE. THIS SHOULD TERMINATE
     ALIMONY IN THIS CASE (ISSUE NOT
     RAISED BELOW).



                                              A-5570-16T3
                     3
            VIII. FURTHER PROCEEDINGS IN THIS MATTER
                  SHOULD BE HEARD BY A DIFFERENT
                  JUDGE.

      Based on our review of the record and the applicable law, we conclude

that defendant's arguments are without sufficient merit to warrant extended

discussion in a written opinion. R. 2:11-3(e)(1)(E). We affirm substantially for

the reasons set forth in the trial judge's thorough decision. We add the following

brief comments.

       The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's

special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings

undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (alteration in original) (quoting N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995), we

"'should not disturb the factual findings and legal conclusions of the trial judge

unless . . . convinced that they are so manifestly unsupported by or inconsistent


                                                                           A-5570-16T3
                                        4
with the competent, relevant and reasonably credible evidence as to offend the

interests of justice' or when we determine the court has palpably abused its

discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (alteration

in original) (quoting Cesare, 154 N.J. at 412). We will only reverse the judge's

decision when it is necessary to "'ensure that there is not a denial of justice'

because the family court's 'conclusions are [] "clearly mistaken" or "wide of the

mark."'" Id. at 48 (alteration in original) (quoting N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008)).

      Applying these principles, defendant's arguments concerning the July 14,

2017 and August 8, 2017 orders reveal nothing "so wide of the mark" that we

could reasonably conclude that a clear mistake was made by the judge. The

record amply supports the judge's factual findings and, in light of those findings,

his legal conclusions are unassailable.

      Affirmed.




                                                                           A-5570-16T3
                                          5